DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-15 are pending wherein claims wherein clams 1-5 are currently under examination and claims 6-15 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected method for manufacturing nickel based alloy softened powder. Applicant’s election of claims 1-5 was made without traverse in the Response filed on October 19, 2021. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bain et al. (US 2010/0303665). 
	In regard to claims 1 and 4, Bain et al. (‘665) discloses a gamma prime nickel base superalloy components that would be made from powder metallurgical process wherein the gamma prime would be precipitated in an amount that would range from about 49 to 59% wherein the fine powder size of ASTM 10 to 13 (10 to 3.54 micrometers) would be retained within the billet and the gamma prime phase 
With respect to the recitation “the particles having a Vickers hardness of 370 Hv or less at room temperature” in claim 1, Bain et al. (‘665) discloses a substantially similar composition and microstructure. Therefore, this property would be expected. MPEP 2112.01 I.  
	In regard to claim 3, Bain et al. (‘665) discloses a gamma prime solvus temperature of about 1200⁰C [0024]. 
	With respect to the recitation “wherein the particles have a Vickers hardness of 350 Hv or less at room temperature” in claim 5, Bain et al. (‘665) discloses a substantially similar composition. Therefore, the claimed property would be expected. MPEP 2112.01 I. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bain et al. (US 2010/0303665) as applied to claim 1, and further in view of Rao et al. (Effect of oxygen content of powder on microstructure and mechanical properties of hot isostatically pressed superalloy Inconel 718). 
In regard to claim 2, Bain et al. (‘665) discloses nickel base alloys that would be isostatically pressed having compositions relative to that of the instant invention as set forth below ([0004] and Table II).
Element
Instant Claim
(mass percent)
Bain et al. (‘665)
(weight percent)
Overlap
Cr
5 – 25 
11.5 – 15 
11.5 – 15 
Co
more than 0 – 30 
16 – 30 
16 – 30 
Al
1 – 8 
2 – 4 
2 – 4 
Ti+Nb+Ta
1 – 10 
5.5 – 15.5 
5.5 – 10 
Fe
0 – 10 
0
0
Element
Instant Claim
(mass percent)
Bain et al. (‘665)
(weight percent)
Overlap
Mo
0 – 10 
1 – 7 
1 – 7 
W
0 – 8 
0 – 5 
0 – 5 
Zr
0 – 0.1 
0.02 – 0.10 
0.02 – 0.10 
B
0 – 0.1 
0.01 – 0.05 
0.01 – 0.05 
C
0 – 0.2 
0.02 – 0.20 
0.02 – 0.20 
Hf
0 – 2 
0 – 1 
0 – 1 
Re
0 – 5 
0
0
O
0.003 – 0.05 
-
-
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of chromium, cobalt, aluminum, titanium, niobium, tantalum, iron, molybdenum, tungsten, zirconium, boron, carbon, hafnium and rhenium disclosed by Bain et al. (‘665) overlap the amounts of the instant invention. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, cobalt, aluminum, titanium, niobium, tantalum, iron, molybdenum, tungsten, zirconium, boron, carbon, hafnium and rhenium from the amounts disclosed by Bain et al. (‘665) because Bain et al. (‘665) discloses the same utility throughout the disclosed ranges. 
	Bain et al. (‘665) discloses nickel base alloys as set forth above, but Bain et al. (‘665) fails to specify the oxygen content. 
	In the same field of endeavor, Rao et al. teaches adding an oxygen content of 140 ppm (0.0140 mass percent) in order to more uniformly precipitate the carbides (abstract). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add 140 ppm oxygen,as disclosed by Rao et al., to the nickel base alloys disclosed by Bain et al. (‘665), in order to more uniformly precipitate the carbides, as disclosed by Rao et al. (abstract). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Roy King can be reached on 571-272-1244. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759